Citation Nr: 1228588	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  06-39 640	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for right shoulder disorder.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for left knee disorder.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to March 1987 and from January 1990 to January 1995.  He also had unverified periods of service in the Reserves in between his active duty dates and after his January 1995 discharge.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied claims for service connection for a right shoulder condition and cervical degenerative disc disease and declined to reopen the claims for service connection for a left knee disorder and a bilateral foot disorder.  The RO in Portland, Oregon, currently has jurisdiction of the claims.  

The Veteran testified before a Veterans Law Judge (VLJ) at a hearing held at the RO in September 2009.  A transcript has been incorporated into the claims file.  The VLJ who conducted the September 2009 hearing is no longer available to consider the appeal.  In May 2012, the Board advised the Veteran by letter that he had the right to another hearing by another VLJ who will then decide his appeal and was asked whether he desired to have a new Board hearing.  The Veteran was also informed that if no response was provided, the Board would assume he did not want another hearing and would proceed accordingly.  No response was received.  

The reopened claims for service connection for disorders of the left knee and bilateral feet, and the issues of service connection for a cervical spine disorder and a right shoulder disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 1995 rating decision denied a claim for entitlement to service connection for left knee chronic synovitis plus symptomatic patellar chondromalacia on the basis that there was no evidence of complaint or treatment for that disorder in service and the condition was not identified at the time of discharge; the claim for entitlement to service connection for bilateral foot pain was denied on the basis that there was no evidence of a chronic condition during service, no chronic condition was identified at the time of discharge, and there was no condition found on VA examination.  

2.  Additional evidence received since July 1995 on the issues of service connection for disorders of the left knee and bilateral feet is new and material as it raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The July 1995 rating decision that denied the claims for entitlement to service connection for left knee chronic synovitis plus symptomatic patellar chondromalacia and bilateral foot pain is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).  

2.  New and material evidence has been submitted to reopen the claims for entitlement to service connection for a left knee disorder and a bilateral foot disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  With regard to claims to reopen finally disallowed claims, the VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the issues of whether new and material evidence has been submitted to reopen the claims for service connection for disorders of the left knee and bilateral feet has been resolved in the Veteran's favor, any error in notice required by Kent is harmless error and analysis of whether VA has satisfied its other duties to duties to notify and assist is not in order. 

The Veteran seeks to establish service connection for disorders of the left knee and bilateral feet.  See e.g., April 2004 VA Form 21-4138.  The RO has declined to reopen the claims and has continued the denials issued in a previous final decision.  See September 2004 rating decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

A rating decision issued by the RO in July 1995 denied a claim for entitlement to service connection for left knee chronic synovitis plus symptomatic patellar chondromalacia on the basis that there was no evidence of complaint or treatment for that disorder in service and the condition was not identified at the time of discharge; the claim for entitlement to service connection for bilateral foot pain was denied on the basis that there was no evidence of a chronic condition during service, no chronic condition was identified at the time of discharge, and there was no condition found on VA examination.  The RO notified the Veteran of this decision by letter dated in July 1995.  He submitted a timely notice of disagreement and the RO issued a statement of the case, but the Veteran did not perfect an appeal.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).  An unappealed determination of the Agency of Original Jurisdiction (AOJ) is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).

The Veteran filed a claim to reopen in April 2004, and this appeal ensues from the September 2004 rating decision issued by the RO in Winston-Salem, North Carolina, which declined to reopen the claims on the basis that no new and material evidence had been submitted.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).    

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Evidence added to the record since the RO's July 1995 rating decision as it pertains to the left knee claim includes a September 2004 private medical report, which noted the Veteran's complaints of left knee pain and report of experiencing left knee pain since service; an October 2006 operative report, which reveals the Veteran underwent a left patellar tendon repair; an August 2009 magnetic resonance imaging (MRI) of the left lower extremity joint, which contains an impression of probable postsurgical abnormalities of the patellar tendon which appears intact; osteophytes and/or degenerative enthesophyte formation along the interior aspect of the patella, which could be related to previous trauma or surgery; probable degenerative subchondral cysts within the posterolatereal aspect of the lateral femoral condyle and fibular head; possible mild chondromalacia involving the femoral aspect of the patellofemoral joint space cartilage in the central aspect of the femoral trochlea; small to moderate sized knee joint effusion without sizeable intraarticular loose bodies; and no other MRI evidence for significant internal derangement, the anterior cruciate ligament appears intact; and the Veteran's September 2009 testimony that he experienced chronic knee pain in service.  These records are new, as they were not of record when the RO issued its July 1995 rating decision.  They are also material because they are evidence of chronic left knee symptomatology during service and evidence of a post-service left knee disorder, which raise a reasonable possibility of substantiating the claim.  

Evidence added to the record since the RO's July 1995 rating decision as it pertains to the bilateral foot claim includes a March 2002 private treatment record that reports the Veteran's complaint of left foot pain for ten years and which contains an assessment of forefoot varus bilateral and metatarsus adductus bilateral.  See record from M.A.M.  This record is new, as it was not of record when the RO issued its July 1995 rating decision.  It is also material because it is evidence of a bilateral foot condition and raises a reasonable possibility of substantiating the claim.  

Having found that new and material evidence has been presented, the claims for entitlement to service connection for disorders of the left knee and bilateral feet are reopened for review on the merits.  For the reasons discussed below, additional development of the evidence is needed to decide the reopened claims. 



ORDER

The claim for service connection for a left knee disorder is reopened.  To this extent only, the appeal is granted. 

The claim for service connection for a bilateral foot disorder is reopened.  To this extent only, the appeal is granted. 


REMAND

The Board finds that additional development is needed.  As an initial matter, the Veteran's reopened claims for service connection for disorders of the left knee and bilateral feet have not been adjudicated by the AOJ in the first instance.  Consequently, due process mandates that this matter be remanded.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

At his September 2009 hearing, the Veteran and his representative submitted private medical treatment reports that include medical treatment regarding all four of the claimed disorders now on appeal.  The VLJ noted that the new evidence was being submitted without a waiver of RO consideration and that the consequences of doing so had been explained by both the Veteran's representative and the VLJ.  See hearing transcript.  The Board acknowledges that an undated brief submitted by a representative from the same Veterans Service Organization that assisted the Veteran at his September 2009 hearing does contain a waiver of new evidence by the AOJ.  Given the discussion that took place at the September 2009 hearing, however, the Board finds that remand of all four claims is warranted.  See 38 C.F.R. §§ 19.37(b), 20.1304(c).

One of the records received at the hearing that was not accompanied by a waiver is a June 2007 statement from the Veteran's long-time private physician, Dr. S.M.S., who indicates that he had provided medical treatment for the Veteran since April 1995.  The earliest medical treatment report of record from this physician is dated in December 2003.  Any available medical treatment reports dated earlier than December 2003 should be requested and included in the record.  

As noted in the Introduction, the Veteran has unverified periods of service in the Reserves.  Although it appears some service treatment records associated with this service have been obtained, it is unclear whether these records comprise the Veteran's complete record, and the RO has not requested verification of the Veteran's periods of service in the Reserves.  This must be rectified on remand.  

The Veteran was afforded a VA examination in May 2004 in conjunction with his claims for service connection for disorders of the cervical spine and right shoulder.  He was diagnosed with mild functional degenerative disk disease of the cervical spine, along with chronic myofascial strain in these areas and right shoulder subacromial bursitis.  The examiner indicated that it was impossible to relate the cervical spine disorder to active duty without resorting to conjecture and indicated that the right shoulder disorder was very likely a product of aging and the degenerative processes and that s/he was unable to determine the relationship of this injury to active duty without resorting to mere speculation.  As the examiner did not explain why, following a claims file review and objective examination, s/he could not provide an opinion on etiology, the May 2004 VA examination is insufficient and another examination is necessary.

The claims for service connection for disorders of the left knee and bilateral feet have been reopened.  The Board finds that the Veteran should be afforded a VA examination to determine whether he has current left knee and/or bilateral feet disorders that are related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 


Accordingly, the case is REMANDED for the following action:

1.  Verify the dates and types of the Veteran's service in the Reserves.  Complete copies of the Veteran's service treatment records, to include any clinical records, and service personnel records should also be obtained for any Reserve service.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  Document all efforts in this regard.  

2.  Make arrangements to obtain the Veteran's complete private treatment records from Dr. S.M.S., in particular those from April 1995 to December 2003.  

3.  When the foregoing development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any current cervical spine, right shoulder, left knee and/or bilateral foot disorder.  The claims folder should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

A complete history, to include in-service and post-service events and symptomatology, should be obtained from the Veteran as it pertains to his cervical spine, right shoulder, left knee and bilateral feet.  

The examiner is asked to state whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current cervical spine, right shoulder, left knee and/or bilateral foot disorder had its onset during active service (June 1982 to March 1987 and/or January 1990 to January 1995) or is related to any in-service disease, event, or injury.  The examiner must specifically address the documented in-service treatment the Veteran received for his feet, left knee, and right shoulder, as well as his report of being involved in an in-service motor vehicle accident in which his neck was injured.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claims.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case (SSOC).  The Veteran and his representative should also be given an appropriate amount of time to respond to it.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
D. VAN WAMBEKE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


